UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6487


GREGORY T. GARY,

                Plaintiff – Appellant,

          v.

CHARLES B. HANNA, Henrico Police Detective, Individual and
Official   Capacity;   BILL KEAUKER,  Police   Investigator,
Individual   and   Official Capacity;  J.D.   HEDRICK,   HPD
Investigator, Individual and Official Capacity; J.W. ENSOR,
Reporting Officer, Individual and Official Capacity; G.S.
RUSSELL, JR., Review Supervisor, Individual and Official
Capacity,

                Defendants – Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:10-cv-00104-JBF-FBS)


Submitted:   June 1, 2010                     Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory T. Gary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory     T.   Gary   appeals   the   district   court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)(1) (2006) for failure to state a claim upon which

relief can be granted.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Gary v. Hanna, No. 2:10-cv-00104-JBF-FBS

(E.D. Va. Mar. 23, 2010).             We further deny Gary’s motion for

leave   to   file   an    amended    complaint.      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                        2